Citation Nr: 1819489	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability with status post scars and spinal stenosis.

2.  Entitlement to service connection for bilateral leg and foot disabilities, secondary to a back disability with status post scars and spinal stenosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from October 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his daughter testified before the undersigned at a Board hearing in February 2018.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for a back disability.  Specifically, he contends that he suffered a back injury during active service and his back pain has persisted since that time.  He also contends that his bilateral leg and foot conditions are secondary to his back disability, thus warranting service connection.

The Board observes that the Veteran's service treatment records are unavailable.  Notwithstanding, in the appellant's April 2016 substantive appeal, he reported that he suffered a serious back injury in service while carrying and loading extremely heavy artillery shells.  He was also involved in numerous artillery exercises where he had to load and continue to supply the weapons with boxes of shells that weighed in excess of 100 pounds.  During one of those exercises in 1956, he suffered a back injury.  

In testimony during the Board hearing, the appellant reiterated his accounts of an in-service back injury.  He also stated that he was unable to seek medical assistance following the incident and therefore self-treated the condition.  He asserted that when he got out of service, his back was still painful.

The Board finds that the Veteran is competent to report an in-service back injury and pain since that time.  The Board also finds that his statements are credible.  Thus, in light of the competent and credible statements regarding an in-service back injury and continued back pain since that time, the Veteran should be provided a VA examination to determine the nature and etiology of the disabilities on appeal.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

The examiner must identify all back disabilities found since December 2011.  The examiner must also identify all residuals of the back disability, to include any secondary disabilities of the legs and feet.

After examining the Veteran and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back disability was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein, to include his reported in-service back injury. 

The examiner is to be advised that the Veteran's reports of an in-service back injury and back pain since that time are deemed credible.  

A clear explanation for the VA medical opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

In rendering the requested opinion, the examiner must discuss the post-service medical evidence noting surgical procedures for the lumbar spine as well additionally injury to the back.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




